Orton, J.
This suit is properly brought jointly by the legatees whose legacies depend ripon the same right, and would be alike affected by the judgment. All of the legatees and the executors are necessary parties to such, a suit, either as plaintiffs or defendants, because interested in the subject matter of the litigation; and those who seek the same relief are properly made plaintiffs, and those who controvert their right to the relief demanded are properly made defendants. These propositions are too obvious to admit of argument, and are sanctioned by elementary authority, as well as by the uniform decisions of this and other courts. Story’s Eq. Plead., §§ 103, 104; McLachlan v. Staples, 13 Wis., 458; Bassett v. Warner, 23 Wis., 673; Lentilhon v. Moffat, 1 Edw. Ch., 451; Shields v. Thomas, 18 How., 253.
The relief demanded by the plaintiffs is, that their right to the full legacies made to them by the will be established notwithstanding the payment to them of a part only of such legacies upon the supposition' and understanding that it was the whole, and a receipt in full given therefor by them.
That such a complaint is not multifarious, when each legatee is entitled to the same identical relief, is too plain to be questioned. The nature of the relief demanded also disposes of another question, viz.: that the payment of these legacies, or the residue of them unpaid, cannot be enforced by the circuit court, when so established, by ordering a sale of the lands — the only remaining property of the estate — and converting them into assets and a fund for that purpose. It is sufficient to say that no such judgment is asked. "When the rights of the parties have been adjudicated and determined by the proper judgment in this case, the county court, sitting in probate, may proceed, at the instance of these plaintiffs or the execu*520tors, to execute such judgment in the manner directed by the statute.
As to the jurisdiction of the circuit court in equity in such a case, the statute and its various provisions relating to the jurisdiction of county courts of the administration and settlement of estates of deceased persons, need not be specially recited and particularly considered; but, once for all, it may be said that the statute, in any of its provisions, will not bear any such construction as to divest the circuit court, as a court of equity, of jurisdiction of a suit of this nature. The jurisdiction of a court of chancery of the execution of trusts, and the payment of legacies which are in the nature of trusts, has been too long exercised to be now questioned; and no court except one of plenary and general jurisdiction in equity, and gov-» erned by the established rules and practice of such courts, can so well and so fully exercise it in such a case, to the end sought. It has already been decided by this court that the county courts have jurisdiction in such matters concurrent with the circuit court, or court of chancery proper, by force of the statute; but it will require the strongest, clearest and most unequivocal language of the statute to make such a jurisdiction of the county courts in probate exclusive, and no such language is found in the present statute.
But, without further discussion, this court has virtually decided the question in Brook et al. v. Chappell, 34 Wis., 405, where legatees under the codicil of a will sought to have their legacies established by proof of such codicil, in the county court. Chief Justice DixoN, in discussing the jurisdiction of the county court in such a case, uses the terms “ county court” and “ court of chancery ” in contradistinction, as separate courts, and the terms “ court of chancery ” or “ equity ” as the circuit court, and then says: “ It (the county court) may grant equitable relief, or enforce a trust in a case of this nature, the same as a court of equity; and, although the jurisdiction of a court of equity still exists, it does not oust that of the county *521court in a proper case. The doctrine of equitable estoppel may be recognized, and its principles enforced, as well by the county court as by the court of chancery, the jurisdiction of the latter bei/ng concurrent merely, in any matter pertaining to the settlement, of the estates of deceased persons.”
This decision on the point in question, and this distinction between the courts as a .county court and a court of equity, are recognized and approved by Mr. Justice Lyon in Appeal of Edward Schaeffner, 41 Wis., 260.
In Wheeler et al. v. Catlin et al., 44 Wis., 464, this court refused to taire cognizance of the matters of this suit, on motion to dismiss the appeal; and in the opinion of Mr. Justice LyoN it is said: “ On the final settlement of their accounts as executors, or in any appropriate 'proceeding, the respondents are left free to maintain, as against the present appellants or aivy of them, that they have fully administered the estate of their testator, or that the appellants are estopped to assert that their legacies have not been fully paitl, notwithstanding our judgment on this appeal.” Here, the proper proceeding before the county court is upon the final settlement of the accounts of the executors, “ and any appropriate proceeding,” in contradistinction to this method of procedure in the county court, must be in a court of equity; and to such a proceeding it was intended to refer the rights of these plaintiffs at their election. This meaning is the more, obvious by the previous language of the opinion: “It involves the determination of disputed facts, and demands co judicial trial, in which full opportunity to examine and cross-examine witnesses will be given to all parties.”
The plaintiffs in this suit may have very properly considered themselves encouraged to bring their suit in this form in the circuit court or court of equity, by these intimations of this court in that case. 'Whether the statute making the jurisdiction of the county courts exclusive ought to be so construed as to relate only to the presentation of claims, prop*522erly so called,, against deceased persons, and not to include actions of any other nature, as contended by the learned cotinsel of the respondent, we do not decide, because we are not called upon to decide a question so broad and, comprehensive; but we do decide that, as to such matters of legacy and trust as are embraced in this suit, the jurisdiction of the circuit court is not taken away by the statute.
The only remaining question is, the conclusiveness of the receipts in full given by the legatee plaintiffs to the executors, upon the actual receipt by them of only a part of their legacies given by the will, according to the construction of the will and the determination of the amount of such legacies by this court on appeal. The legacies of the plaintiffs were paid in manner and amount strictly according to their determination and the construction of the will by the circuit court before any appeal from such judgment of construction was taken to this court, and while such judgment was in full force and effect, and binding upon the executors and other parties in the suit, including these plaintiffs. According to such judgment these legacies were at the time actually and lawfully paid in full, and the receipts in such terms were accordingly and properly so given. They were given in view and in consideration of such judgment, and predicated upon it, and induced by it; and it was the understanding of all of the parties at the time that they were paid in full and according to the will of the testator. Thereafter an appeal was taken from said judgment to this court, and such judgment of construction of the will was reversed, and another construction of it ordered, by and according to which decision it was made manifest for the' first time that these plaintiffs had received less than they were entitled to have under the will, and their legal right to the residue was adjudicated and established. The other legatees, who had received nothing under the first construction of the will by the circuit court, have received their legacies in full according to *523the construction of the will so ordered by this court. The plaintiffs now ash that their right to the residue of their legacies, so determined by this court in the construction of the will, be established, notwithstanding these receipts.
Under such circumstances, are these receipts in full conclusive of their rights ? It is obvious at a glance that these receipts were not given in settlement of their legacies, or for the purpose of a settlement of them; for their rights had been adjudicated and settled by a court of competent jurisdiction, and such settlement had been recognized up to that time by all parties, and there was nothing left open for settlement by the parties themselves. It is equally obvious that these receipts were not given in compromise of a disputed or questionable claim; for nothing was then in dispute or questionable, but fixed and certain, and there was nothing to form the basis of a compromise. The receipts were given with the understanding that they had received all that they were then entitled to, or would be entitled to, under and according to the will. The subsequent decision and construction of the will by this court reversed and destroyed the effect of -the decision and construction of the will by the circuit court, and materially changed, if they did not utterly destroy and remove, the very basis, foundation and consideration, and the only inducement, of these receipts in full.
To hold these receipts conclusive under such circumstances would be a judicial wrong and injustice without a parallel, and a perversion of equitable judgment by a court of chancery without a precedent. There is no such sacredness, or rather sacrilege, about a mere receipt, which is never to be held conclusive if there is any good legal reason that it be held otherwise, and which is always subject to explanation and construction, in view of the circumstances under which it is given. The law is, “ that the payment of a part of a debt, or of liquidated damages, is no satisfaction of the whole debt, even when the creditor agrees to receive a part for the whole, *524and gives a receipt for the whole demand.” The only exception is when the payment of the part is in compromise of the whole, which is in dispute, and we have seen that this was not the case here. 2 Parsons on Con., 614. “ A receipt for money is peculiarly open to evidence,” and may always be explained. 2 Parsons on Con., 554.
There is far greater reason to hold these receipts not conclusive in this case than there was for holding similar receipts in full not conclusive in Butler v. The Regents of the University, 32 Wis., 124; Smith v. Schulenberg, 34 Wis., 41; and Woodman v. Clapp, 21 Wis., 350. The demurrer to the complaint was properly overruled.
By the Court. — The order of the circuit court is affirmed, with costs.
Taylob, J., took no part.